Citation Nr: 1115787	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-40 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a liver disorder, to include as a result of herbicide exposure or the use of Motrin to treat the Veteran's service-connected right knee disability. 

3.  Entitlement to service connection for a back disability, to include as secondary to the Veteran's service-connected right knee disability. 

4.  Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's service-connected right knee disability. 

5.  Entitlement to service connection for a right foot disability, to include as secondary to the Veteran's service-connected right knee disability. 

6.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II. 

7.  Entitlement to a rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and October 2008 rating decisions of the RO in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claims must be remanded for further development.  

The Veterans Claims Assistance Act of 2000 provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With respect to the duty to notify, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Proper VCAA notification requires notice of these five elements.  See id. at 486; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, with regard to the Veteran's service connection claims for a liver disorder, back disability, and right hip disability, the Veteran has not been provided a VCAA notification letter setting forth the elements of service connection, to include the elements of service connection on a secondary basis.  VCAA notification letters sent in July 2004, December 2004, March 2006, and May 2007 did not provide these elements.  On remand, the Veteran should be provided proper VCAA notification in accordance with current, controlling legal guidance. 

With regard to the evaluation of the Veteran's service-connected right knee disability and diabetes, as well as the claim of service connection for a back disability secondary to the Veteran's right knee disability, the Board finds that VA examinations are warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Veteran is currently incarcerated, a circumstance which presents substantial difficulties in arranging an examination.  Documentation in the file reflects that the RO attempted to schedule VA examinations in October 2003 and January 2005.  To that end, the RO contacted the correctional facility's prison warden, who indicated that the facility was unable to transport the Veteran to a VA facility for examination.  The Board finds that further efforts to provide an examination are warranted.  

In this regard, the Court has held that when a veteran is incarcerated, VA must tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); accord Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility. See Bolton, 8 Vet. App. at 191.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having its medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the agency of original jurisdiction (AOJ) or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by Veterans Health Administration (VHA) personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2009).  The Board notes that in a February 2005 statement, the Veteran provided contact information of facility personnel, including the Health Unit Manager, who might be able to coordinate an examination.  

Accordingly, on remand, the AOJ should make further efforts in accordance with the guidelines set forth above to provide VA examinations with respect to the evaluation of the Veteran's right knee disability and diabetes, and the issue of service connection on a secondary basis for the Veteran's back disability.  All efforts to provide these examinations must be fully documented and associated with the claims file.  If the AOJ finds that it is unable to arrange an examination, the Veteran must be notified of this fact, including the specific efforts made by the AOJ to provide the examinations, and a copy of such notification must be associated with the claims file.  

If the AOJ is unable to provide an examination with respect to the current severity of the Veteran's diabetes, a VA opinion should be obtained as to whether the Veteran's diabetes requires regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2010).  The Board notes that "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  See also Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (holding that medical evidence is required to show that occupational and recreational activities have been restricted).  The examiner's opinion should be based on the medical evidence of record.  If current laboratory findings are needed, VA should attempt to obtain this information from the Veteran's correctional facility.  

If an examination cannot be provided with respect to the Veteran's right knee disability, a VA opinion should be obtained as to the likelihood that the Veteran's right knee disability caused or aggravated his back disability.  

Further, the Board notes that the Veteran requested to testify at a hearing before the Board in his May 2006 VA Form 9.  A hearing was accordingly scheduled to be held in May 2010.  However, due to the Veteran's incarceration, he was unable to appear for this hearing.  Nevertheless, as noted above, VA must "tailor its assistance to meet the peculiar circumstances of confinement."  See Wood, 1 Vet. App. at 193;
Bolton, 8 Vet. App. at 191.  In this regard, it might be possible to arrange a hearing by telephone or to have the Veteran's representative appear at the hearing on his behalf, if the Veteran so wishes.  On remand, the RO should send the Veteran a letter asking him to confirm whether he still wishes to testify at a hearing.  It should be explained to the Veteran that while an in-person hearing might not be possible, he may be able to testify via the telephone or have his representative appear on his behalf.  If the Veteran wishes to proceed with a hearing, the AOJ should make appropriate efforts to arrange for a hearing to be held in this alternative fashion, to include contacting the appropriate officials at the Veteran's correctional facility.  If the AOJ finds after further investigation that it would not be feasible to arrange such a hearing, the Veteran must be notified of this fact and of the efforts that were made to that end.  Documentation of such notification must be associated with the claims file.

Finally, with regard to the Veteran's petition to reopen the service connection claim for a kidney disorder secondary to diabetes, and his service connection claim for a right foot disability, the Veteran submitted a notice of disagreement (NOD) in June 2009 in response to the October 2008 rating decision denying these claims.  However, a statement of the case (SOC) addressing the Veteran's NOD is not in the claims file.  Accordingly, the claim must be remanded so that the AOJ may provide the Veteran with an SOC as to these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal (VA Form 9).  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should send the Veteran proper VCAA notification with respect to his service connection claims for a liver disorder, back disability, and right hip disability, to include the elements of service connection on a direct basis and secondary basis.  All notification must comply with current, controlling legal guidance.  A copy of this letter must be associated with the claims file. 

2. The Veteran should be sent a letter asking him whether he still wishes to testify at a hearing before the Board.  The letter must explain to the Veteran that while an in-person hearing might not be possible, he may be able to testify via the telephone.  If the Veteran wishes to proceed with a hearing, the AOJ should make reasonable efforts to arrange a hearing in this alternative fashion, contacting the appropriate officials at the correctional facility as warranted.  If the AOJ finds after further investigation that it would not be feasible to arrange such a hearing, the Veteran must be notified of this fact and of the efforts that were made to that end.  Documentation of such notification must be associated with the claims file.

3. The AOJ should make further reasonable efforts to schedule the Veteran for appropriate examinations with respect to the evaluations of his right knee disability and diabetes, as well as the service connection claim for a back disability secondary to his right knee disability.  To that end, the AOJ should consider whether the Veteran might be examined by (1) VHA personnel sent to the facility; (2) prison medical providers at VA expense, who would be furnished with the appropriate worksheets for conducting a proper VA examination; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2009).  

All efforts to arrange these examinations must be fully documented and copies of such documentation associated with the claims file.  

If the AOJ finds after making reasonable efforts that it is unable to arrange these examinations, the Veteran must be notified of this fact, including the specific efforts made by the AOJ to provide the examinations, and a copy of such notification must be associated with the claims file.  Reference is made to the body of this remand for a fuller discussion. 

4. With respect to the Veteran's right knee, if the AOJ is able to provide an examination, the examiner should review the claims file if it is possible to provide it to the examiner.  The examiner should conduct all indicated tests and studies and describe all functional impairment resulting from the Veteran's knee disability, including any occupational impairment.  Further, the examiner should determine whether the Veteran has subluxation or instability of the knee and whether it is slight, moderate, or severe.  Moreover, the examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbosacral spine.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the lumbosacral spine.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if possible.  The examiner should give a complete rationale for any opinions expressed.  

Finally, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's right knee disability caused or aggravated his spondylosis and/or degenerative changes of the spine or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  A complete rationale should be provided. 

If it is not possible to arrange an examination, a VA opinion should nevertheless be obtained as to whether it is at least as likely as not that the Veteran's right knee disability caused or aggravated his spondylosis and/or degenerative changes of the spine or whether such a relationship is unlikely.  The examiner must review the entire claims file.  A complete rationale should be provided.  If the examiner is unable to render an opinion without resorting to speculation, the examiner should state the reasons why such an opinion cannot be rendered. 

5. With respect to the Veteran's diabetes, the examiner should conduct all appropriate tests and studies and determine whether the Veteran's diabetes requires regulation of activities, which is defined as avoidance of strenuous occupational and recreational activities.  The examiner must review the claims file, if it can be reasonably furnished to the examiner, and provide a rationale for all opinions stated.

If it is not possible to arrange a diabetic examination, a VA opinion should nevertheless be obtained with respect to whether the Veteran's diabetes requires regulation of activities as discussed in the preceding paragraph.  The examiner must review the claims file.  If current laboratory findings are needed, VA should attempt to obtain this information from the Veteran's correctional facility.  

6. The Veteran should be provided with an SOC as to the petition to reopen his claim for a kidney disorder secondary to diabetes and his service connection claim for a right foot disability secondary to his disability of the right knee.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


